                                                                                                          FILED
                                                                                                 2019 Feb-15 PM 03:05
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

  JOHN L. DUNNING,                                    )
                                                      )
           Plaintiff,                                 )
                                                      )
  v.                                                  )     Case Number: 2:18-cv-01826-JHE
                                                      )
  STATE OF ALABAMA and TITLEMAX,                      )
  Inc.,                                               )
                                                      )
           Defendants.                                )


                                  MEMORANDUM OPINION1

       Plaintiff John L. Dunning (“Dunning”) brings this action against Defendants the State of

Alabama (“the State” or “Alabama”) and TitleMax, Inc. (“TitleMax”) alleging that the State

criminal court is precluded from proceeding with a criminal case against him because a contract

between him and TitleMax contained an arbitration clause. (Doc. 3 at 4-5). Dunning requests

this Court review his case and dismiss the state criminal charges pending against him. (Id. at 7).

Both Defendants have filed motions to dismiss (docs. 6 & 11), which are fully briefed and ripe for

review. (Docs. 14, 18, & 22). For the reasons stated below, the motions to dismiss (docs. 6 & 11)

are due to be GRANTED.

                                        I.     Background2

       TitleMax and Dunning entered into a pawn transaction, with Dunning’s Ford truck as


       1
           In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 20).
         2
            AWhen considering a motion to dismiss, all facts set forth in the plaintiff=s complaint
>are to be accepted as true and the court limits its consideration to the pleadings and exhibits
attached thereto.=@ Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000)
(quoting GSW, Inc. v. Long Cnty., 999 F.2d 1508, 1510 (11th Cir. 1993)). In other words, the

                                                  1
collateral for a loan. (Doc. 3 at 2). When Dunning missed payments, TitleMax attempted to

repossess the Ford truck by sending a tow truck with a driver and a spotter. (Id.). During the

repossession process, Dunning tried to loosen the towing straps, and the “tow truck driver came

up behind Dunning and tried to choke him with those same straps.” (Id. at 3). Dunning then

jumped into the tow truck and tried to drive it away with his Ford truck “dangling behind.” (Id).

During this time, the spotter called the Bessemer Police Department. (Id.). Dunning was later

subject to criminal prosecution for his actions during the repossession.

                                    II.     Standard of Review

       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain Aa short and plain

statement of the claim showing the pleader is entitled to relief.@ A[T]he pleading standard Rule 8

announces does not require >detailed factual allegations,= but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.@ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)). Mere Alabels and conclusions@ or A a

formulaic recitation of the elements of a cause of action@ are insufficient. Iqbal, 556 U.S. at 678.

(citations and internal quotation marks omitted). ANor does a complaint suffice if it tenders >naked

assertion[s]= devoid of >further factual enhancement.@ Id. (citing Bell Atl. Corp., 550 U.S. at 557).

       Rule 12(b)(6), Fed. R. Civ. P., permits dismissal when a complaint fails to state a claim

upon which relief can be granted. ATo survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.@

Iqbal, 556 U.S. at 678 (citations and internal quotation marks omitted). A complaint states a

facially plausible claim for relief Awhen the plaintiff pleads factual content that allows the court to




Afacts@ are taken directly from the complaint.


                                                  2
draw the reasonable inference that the defendant is liable for the misconduct alleged.@ Id. (citation

omitted). The complaint must establish Amore than a sheer possibility that a defendant has acted

unlawfully.@ Id.; see also Bell Atl. Corp., 550 U.S. at 555 (AFactual allegations must be enough to

raise a right to relief above the speculative level.@). Ultimately, this inquiry is a Acontext-specific

task that requires the reviewing court to draw on its judicial experience and common sense.@ Iqbal,

556 U.S. at 679.

                                          III.    Analysis

       Dunning asserts he should not be criminally prosecuted for his actions because he entered

into a contract with Title Max containing an arbitration agreement, and any such claims against

him should have been addressed through arbitration. (See docs. 3 & 14). Dunning requests that

this Court intervene to review the matter and have the state criminal charges dismissed. (Id.)

Dunning’s position is misguided for several reasons.

       Both the Rooker-Feldmen and Younger Abstention Doctrines preclude Dunning from

seeking a remedy in this Court at this time. The Rooker-Feldman Abstention Doctrine precludes

a party from receiving “what in substance would be appellate review of the state judgment in a

United States district court, based on the losing party’s claim that the state judgment itself violates

the loser’s federal rights.” Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994). The Supreme

Court has said that the Rooker-Feldman doctrine is confined to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the federal district court

proceedings commenced and inviting district court review and rejection of those judgments.”

Exxon Mobile Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 281 (2005). Dunning’s

complaint meets the criteria set out by the Supreme Court. Dunning lost his appeals to the Alabama




                                                  3
Supreme Court and Court of Criminal Appeals3 and is now in federal court seeking a remedy for

his injuries caused by the state-court judgments, which were rendered before the federal district

court proceedings were commenced, and he is seeking the review and rejection of those judgments.

       The Younger Abstention Doctrine also applies. In Younger v. Harris, the Supreme Court

recognized the general principle expressed by Congress over the years that federal courts should

refrain from interfering with state court proceedings. 401 U.S. 37, 43 (1971). One basis of the

principle noted by the Court was the doctrine of equity jurisprudence wherein “courts of equity

should not act, and particularly should not act to restrain a criminal prosecution, when the moving

party has an adequate remedy at law and will not suffer irreparable injury if denied equitable

relief.” Id. at 43-44. The Supreme Court went on to say that “the cost, anxiety, and inconvenience

of having to defend against a single criminal prosecution, could not by themselves be considered

‘irreparable’ in the special legal sense of that term.” Id. at 46. Therefore, the fact that Dunning

faces a criminal prosecution does not overcome the general principle expressed in Younger that

federal courts should not restrain state criminal prosecutions. Therefore, the Younger Abstention

Doctrine bars the Court from taking action in this case.

       Even without application of these doctrine, this action would be dismissed. The action

would be dismissed as to defendant TitleMax because none of the actions complained of are

attributable to TitleMax. Notably, although Dunning does not allege a specific cause of action, to

the extent he alleges he has been harmed by the State’s failure to submit the criminal charges

against him to arbitration, those allegations are directed toward the State. TitleMax could not be

held liable for the actions (or inactions) of the State, which decided to criminally charge him for


       3
         Dunning’s amended complaint describes how he “exhausted State court remedies,”
including a final decision from the Alabama Supreme Court and a final decision on remand from
the Alabama Court of Criminal Appeals. (Doc. 3 at 2).

                                                 4
his alleged wrongdoing.

       Furthermore, there is no law to support Dunning’s argument that the arbitration agreement

required the State to pursue its criminal charges through arbitration. The arbitration agreement is

a private contract that governs disputes between the parties relating to “all claims based upon a

violation of any state or federal constitution, statute or regulation.” (Doc. 11-1). The arbitration

agreement does not address or govern criminal charges brought by the State, which is not a party

to the agreement. Two private parties cannot negotiate away the public’s interest in public criminal

prosecutions or the State’s prosecutorial authority.

       Dunning’s reliance on Title Loans, Inc. v. White, 80 So. 3d 887 (Ala. 2011) is misplaced.

(See doc. 14 at 6). Alabama Title Loans involved a civil law suit brought by an individual against

her former creditor, Alabama Title Loans, for assault and battery, negligence, wantonness,

trespass, wrongful repossession, and conversion. Id. at 890. Alabama Title Loans moved to

compel arbitration based on the arbitration agreements included in the title-loan documents the

plaintiff had signed. Id. The trial court denied the motion to compel arbitration without making

any findings of fact. Id. at 891. The Supreme Court of Alabama held that the trial court should

have granted the motion to compel arbitration based on the broadly-worded arbitration clause in

the title-loan agreements. Id. at 894. Contrary to Dunning’s assertion, Alabama Title Loans only

addresses arbitration of a civil claim between the parties to an arbitration agreement. At no point

did the court consider whether a criminal defendant may compel a state to arbitrate its criminal

claims against a defendant based on an arbitration agreement with a third-party creditor. Id.

Dunning continues to conflate the areas of criminal and civil law without regard to the public

policy implications of criminal prosecutions.




                                                 5
       There is simply no basis for Dunning to compel the State to “arbitrate” his criminal charges.

The agreement between Dunning and TitleMax is a private agreement that is enforceable against

Dunning. As such, notwithstanding the application of abstention doctrines, Dunning’s action

would be due to be dismissed.

                                       IV.     Conclusion

       For the reasons stated above, the motions to dismiss (docs. 6 & 11) are GRANTED, and

this action will be DISMISSED. A separate order will be entered.

       DONE this 15th day of February, 2019.



                                             _______________________________
                                             JOHN H. ENGLAND, III
                                             UNITED STATES MAGISTRATE JUDGE




                                                 6
